DETAILED ACTION
Claims 1-16 are pending, and claims 1-5 are currently under review.
Claims 6-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/30/2020 has been entered.  Claims 1-16 remain(s) pending in the application.  

Election/Restrictions
Applicant's election with traverse of group I, claims 1-5, in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the previous prior art of Steinemann does not teach the newly amended limitations of independent claim 1, such that lack of unity has not been demonstrated.  This is not found persuasive because independent claim 1 still does not overcome the prior art, as shown below in view of Ishida et al.  Thus, lack of unity is still present, such that the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 5 is/are rejected under 35 U.S.C. 102 as being anticipated by, and alternatively under 35 U.S.C. 103 as being unpatentable over Geissler (2012, Plastizität, deformationsinduzierte Phänomene und Élinvareigenschaften in antiferromagnetischen austenitischen FeMnNiCr-Basislegierungen, attached translation referred to herein).
Regarding claim 1, Geissler discloses an antiferromagnetic alloy [title]; wherein said alloy has a composition as seen in table 1 below [table A5].  The examiner notes that the disclosed alloy composition of Geissler falls within the 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Geissler (wt.%)
Mn
10 – 30
25
Cr
4 – 10
8
Ni
5 – 15
8
Ti
0.1 – 2
0.9
C
0 – 0.01
0
Fe & Impurities
Balance
57.6


Regarding claims 2-3 and 5, Geissler discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of table 1 above further falls within the instantly claimed alloy ranges.  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler (2012, Plastizität, deformationsinduzierte Phänomene und Élinvareigenschaften in antiferromagnetischen austenitischen FeMnNiCr-Basislegierungen, attached translation referred to herein).
Regarding claim 4, Geissler discloses the alloy of claim 1 (see previous).  The examiner notes that the disclosed Ni inclusion of 8 weight percent is substantially close to the instantly claimed range of 5.5 to 7.5 weight percent such that prima facie evidence of obviousness exists because similar properties would have been expected absent concrete evidence to the contrary.  See MPEP 2144.05(I).  Specifically, it is not clear to the examiner as to how a mere difference of 0.5 weight percent Ni is so patentably significant and such that unexpected results would necessarily occur.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2012/0199253).
Regarding claim 1, Ishida et al. discloses a Fe-based alloy, wherein said alloy has a second composition as seen in table 2 below [abstract].  Alternatively, Ishida et al. also discloses a broad composition as also seen in table 2 below [0029-0033].  As determined by the examiner, the examiner notes that the 
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Ishida et al. (second alloy) (at.%)
Ishida et al. (broad) (at.%)
Mn
10 – 30
25 – 42
25 – 42
Cr
4 – 10
0.1 – 5
Up to 15 total
Ni
5 – 15
5 – 12
5 – 12
Ti
0.1 – 2
0.1 – 5
Up to 15 total
C
0 – 0.01
0.001 – 1
Up to 15 total

Balance
Balance
Balance


Regarding claims 2-5, Ishida et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned broad alloy composition as seen in table 2 above further overlaps with the claimed compositional ranges.  See MPEP 2144.05(I).  Alternatively, the examiner notes that the aforementioned second alloy composition as seen in table 2 above further overlaps and is substantially close to the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, regarding the claimed Cr range of claim 3, the examiner notes that the upper Cr limit of 5 at% Cr, or approximately 5 wt% Cr as determined by the examiner, is still substantially close to the claimed range such that similar properties would appear to have been expected.  See MPEP 2144.05(I).  The examiner’s position is further bolstered by the fact that Ishida et al. also broadly teaches that the amount of Cr and Ti, in addition to other optional elements, is merely limited to be 15 at% or less in total, such that Ishida et al. does not expressly teach away from Cr amounts greater than 5 at% and such that one of ordinary skill would have reasonably recognized amounts of Cr greater than 5 at% (while still within the broadly disclosed range of a total being less than 15 at%) is also useful to obtain the disclosed alloy of Ishida et al.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinemann (GB1231243).
Regarding claim 1, Steinemann discloses benefits of an antiferromagnetic alloy [p.2 ln.73-85]; wherein said alloy has a composition as seen in table 3 below [p.2 ln.89-99].  The examiner notes that the overlap between the disclosed alloy composition of Steinemann and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Steinemann (wt.%)
Mn
10 – 30
21 – 35
Cr
4 – 10
0 – 15
Ni
5 – 15
0 – 20
Ti
0.1 – 2
0 – 5
C
0 – 0.01
0 – 1
Fe & Impurities
Balance
54 – 79


Regarding claims 2-5, Steinemann discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned alloy composition of Steinemann as shown in table 3 above further overlaps with the instantly claimed ranges.  See MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734